       Case 2:20-cv-00966-NR Document 149-2 Filed 07/22/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,            :
                       Plaintiffs             :            No. 2:20-CV-0966-NR
                                              :
             v.                               :
                                              :            Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as            :
Secretary of the Commonwealth of              :            Electronically Filed
Pennsylvania, et al.,                         :
                          Defendants          :

AFFIDAVIT OF THOMAS M. CAFFREY IN SUPPORT OF MOTION FOR
                ADMISSION PRO HAC VICE

      I, Thomas M. Caffrey, make this affidavit in support of the motion for my

admission to appear and practice in this Court in the above-captioned matter as

counsel pro hac vice for Defendant Lehigh County Board of Elections pursuant to

LCvR 83.2 and LCvR 83.3 and this Court’s Standing Order Regarding Pro Hac

Vice Admissions dated May 31, 2006 (Misc. No. 06-151). I do hereby depose and

say as follows:

1. I am the County Solicitor of the County of Lehigh, Pennsylvania.

2. My business address is PO Box A, Coplay, Pennsylvania 18037-0200.

3. I am a member in good standing of the bars of the Supreme Court of

Pennsylvania and the Eastern District of Pennsylvania.

4. My bar identification number is 46558.

5. A current certificate of good standing from the United States District



                                    Attachment 2
       Case 2:20-cv-00966-NR Document 149-2 Filed 07/22/20 Page 2 of 2




Court for the Eastern District of Pennsylvania shall be presented to the Court upon

receipt of same.

6. There are no previous disciplinary proceedings concerning my

practice of law that have resulted in a non-confidential negative finding or sanction

by the disciplinary authority of the bar of any state or any United States court.

7. I attest that I am a registered user of ECF in the United States District

Court for the Western District of Pennsylvania.

8. I attest that I have read, know and understand the Local Rules of

Court for the United States District Court for the Western District of Pennsylvania

9. Based upon the foregoing, I respectfully request that I be granted pro

hac vice admission in this matter.

      I certify and attest that the foregoing statements made by me are true. I am

aware that if any of the foregoing statements made by me are false, I am subject to

punishment.

Dated: July 22, 2020                           Respectfully Submitted:


                                               Thomas M. Caffrey
                                               Thomas M. Caffrey, Esq.
                                               Attorney I.D. No. 46558
                                               PO Box A
                                               Coplay, PA 18037-0200
                                               Phone: (610) 434-4418
                                               Fax: (610) 465-8776
                                               Email: tcaffrey@rcn.com
